COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-114-CV





ANDREW MCDERMETT,	APPELLANTS

TY MCDERMETT,

MCDERMETT OPERATING, INC.,

AND SUNDIAL RESOURCES, INC.



V.



NORTEX HOLDINGS, INC.	APPELLEE



------------



FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

The court has considered the parties’ “Joint Motion to Dismiss Appeal as Moot,” which indicates that the parties have entered into a settlement agreement, thereby mooting this interlocutory appeal from the temporary injunction entered in the underlying case.  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal as moot.  
See
 Tex. R. App. P. 43.2(f).

Costs of the appeal shall be paid by the party incurring same, for which let execution issue.  
See
 Tex. R. App. P. 43.4.



PER CURIAM

PANEL:  LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT, J.

DELIVERED:  November 19, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.